Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 7, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the claim has been amended to require that each battery contains a prismatic housing and that the plurality of batteries are in “abutment”. This is supported by Fig. 7 of the instant disclosure, however, Claim 1 also requires that uncovered portions of the smallest lateral surface of the housing circumferentially surrounding the thermal equalization element. Although Fig. 4 and 5b support the latter limitation, there is no clear showing as to how the two features can co-exist in the same embodiment. For example, Fig. 7 which shows the plurality of batteries abutting include planar and parallel side walls and bases of each battery housing. The parallel side-walls would necessarily be required to allow for abutment. However, in order to satisfy the configuration of Fig. 4 and 5b requiring the circumferential surrounding of the thermal equalization element by the housing, the housings are deformed so as to extend angularly from the base (see Fig. 5b). In the embodiment of Fig. 7, the thermal equalization elements are not surrounded by the housings but instead are simply disposed so as to be between the housings and the cooling plate. There is no clear support for the combination of the two embodiments on record and it is the Office’s position that a skilled artisan would not understand or appreciate how both requirements may be satisfied by the same device in view of the instant disclosure, the amendment is new matter. 

Furthermore, the claim requires that the battery cells be in abutment, however, each battery cell is accommodated within a housing therefore, the battery cells cannot be in abutment and each be disposed within a housing separately. Fig. 7 shows the cells being in abutment however, Fig. 7 does not show element 6 which is related to the housing of each of the batteries are required by Claim 1. 

	All claims not addressed are rejected as depending from Claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in view of the 112(a) rejection set forth above, it is unclear how the requirements of Claim 1 as amended can all be satisfied in the same device such that it is unclear what Applicant intends the requirements to set forth in view of the instant disclosure. 

All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180026321 by Rhodes et al (hereinafter Rhodes).

Regarding Claim 20, Rhodes discloses a battery module (Fig. 2) comprising a battery within a housing (60, 64, 68 Fig. 2 teaching the claimed “a battery module comprising a battery cell in a prismatic battery cell housing includes a first wall, a second wall, a third wall, a fourth wall, a fifth wall and a sixth wall, defining a singular interior space in which electrochemical components of the battery cell are accommodated”). A thermal interface material is disposed under the batteries and surrounded by the housing (88 Fig. 6 teaching the claimed “further comprising a thermal equalization element configured to conduct heat from the battery cell housing to a cooling plate”). The TIM is arranged between a cooling plate and the batteries on a bottom surface of the batteries (Fig. 6). Although Rhodes does not explicitly disclose the dimensions of each of the surfaces of the battery module, height and width of a battery module, for example increasing or decreasing the number of batteries within a module resulting in an increased or decreased aspect ratio, would be an obvious modification based on desired battery output such that no more than routine skill would be required to arrive at a battery module wherein the height is greater than the width, thereby making the base of the module the “smallest lateral side” as required by Claim 1. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Therefore, Rhodes renders obvious the claimed “wherein the thermal equalization element is arranged on at least a portion of the smallest lateral surface of the battery cell housing”. The portion of the housing which encloses the TIM completely surrounds the TIM about its perimeter (see Fig. 2 and 6 teaching the claimed “such that an uncovered region of the smallest lateral surface is not covered by the thermal equalization element circumferentially surrounds said thermal equalization element such that the smallest lateral surface of the battery cell and the thermal equalization element are configured to enhance thermal contact between the battery cell housing and the cooling plate at the battery cell deforms”). As the TIM is explicitly configured to improve thermal contact between the cooling plate and the battery module, the TIM teaches all functionality associated with the thermal equalization element set forth in Claim 1. See MPEP 2114. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160006086 by Loew. 

In view of the 112(a) rejection above, Examiner provides the below rejection which interprets Claim 1 as supported by Fig. 7 of the instant disclosure. Examiner recognizes the language of Claim 1 is not captured in totality by this supplemental rejection, however, is presented in an attempt to provide compact prosecution in view of the subject matter possessed by Applicant in the instant disclosure regarding a module of battery elements disposed in abutment. Examiner provides this rejection for Claim 1 only not as a concession that the dependent claims would not be met, but simply as a showing of the prior art of record which would read on the claim 1 if it was amended to be supported by the disclosure. Examiner will apply a rejection of the dependent claims if Claim 1 is amended so as to conform with the written description requirement in view of Fig. 7 as possessed at the time of the invention. 

Regarding Claim 1, Loew discloses a battery module (Fig. 2) comprising a plurality of housings each comprising a battery (2 Fig. 2 teaching the claimed “a battery module comprising a plurality of battery cells each having a prismatic battery cell housing in which electrochemical components of the battery cell are accommodated wherein the plurality of battery cells are arranged next to each other and in abutment with one another along a direction”).  

Elastic restoring elements (4 Fig. 2) are disposed under each housing ([0022] teaching the claimed “wherein the battery module further includes a plurality of thermal equalization elements configured to conduct heat from the battery cell housings to a cooling plate, wherein each of the plurality of battery cells is associated with and coupled to a different one of the plurality of thermal equalization elements”). The elastic restoring elements are arranged between a cooling plate and the batteries on a bottom surface of the batteries (Fig. 2). Although Loew does not explicitly disclose the dimensions of each of the surfaces of the battery module, height and width of a battery module, for example increasing or decreasing the number of batteries within a module resulting in an increased or decreased aspect ratio, would be an obvious modification based on desired battery output such that no more than routine skill would be required to arrive at a battery module wherein the height is greater than the width, thereby making the base of the module the “smallest lateral side” as required by Claim 1. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). Furthermore, a skilled artisan would view the figures of Loew as representative of the dimensions, albeit not to scale, and would expect the lowest surface to be smallest between the lateral side surfaces and the bottom rendering obvious the claimed “wherein the thermal equalization element is arranged on at least a portion of the smallest lateral surface of the 

The claimed “such that prior to any deformation of the plurality of battery cells the thermal equalization elements are spaced apart from one another along the direction” is a product-by-process step related to an intermediate configuration of the device. The resulting final device requires the deformation such that the above limitation imparts to additional structural requirement on the instant claims. Furthermore, Loew discloses the members do not make contact with each other as they are separated (Fig. 2) and as such, would necessarily be spaced apart from each other rendering obvious the limitation in question.

Claims 1-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of US 20120009455 by Yoon. 

Regarding Claim 1, Rhodes discloses a battery module (Fig. 5) comprising a plurality of housings each comprising at least one battery (60, 64, 68 Fig. 2; Fig. 5 teaching the claimed “a battery module comprising a plurality of battery cells each having a prismatic battery cell housing in which 

In view of the 112(a) rejection above, Examiner believes Applicant intended to state at the battery cell housings are in abutment and not the battery cells disposed within the housings. Rhodes fails to disclose the housings in contact with each other. 

However, it is routine and conventional in the art to place battery housings in direct contact with each other on a single cooling plate, as shown by Yoon Fig. 1. Placing the housings in direct abutment would allow more housings to be disposed on a single cooling plate which would allow for increased output, thereby rendering obvious the claimed “wherein the plurality of battery cells are in abutment with one another along a direction”. The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

A thermal interface material is disposed under and surrounded by each housing (88 Fig. 6 teaching the claimed “wherein the battery module further includes a plurality of thermal equalization elements configured to conduct heat from the battery cell housings to a cooling plate, wherein each of the plurality of battery cells is associated with and coupled to a different one of the plurality of thermal equalization elements”). The TIM is arranged between a cooling plate and the batteries on a bottom surface of the batteries (Fig. 6). Although Rhodes does not explicitly disclose the dimensions of each of the surfaces of the battery module, height and width of a battery module, for example increasing or decreasing the number of batteries within a module resulting in an increased or decreased aspect ratio, would be an obvious modification based on desired battery output such that no more than routine skill 

Therefore, Rhodes renders obvious the claimed “wherein the thermal equalization element is arranged on at least a portion of the smallest lateral surface of the battery cell housing”. The portion of the housing which encloses the TIM completely surrounds the TIM about its perimeter (see Fig. 2 and 6 teaching the claimed “such that an uncovered region of the smallest lateral surface is not covered by the thermal equalization element and at least partially circumferentially encloses said thermal equalization element such that the smallest lateral surface of the battery cell and the thermal equalization element are configured to enhance thermal contact between the battery cell housing and the cooling plate at the battery cell deforms”). As the TIM is explicitly configured to improve thermal contact between the cooling plate and the battery module, the TIM teaches all functionality associated with the thermal equalization element set forth in Claim 1. See MPEP 2114. 

The claimed “such that prior to any deformation of the plurality of battery cells the thermal equalization elements are spaced apart from one another along the direction” is a product-by-process step related to an intermediate configuration of the device. The resulting final device requires the deformation such that the above limitation imparts to additional structural requirement on the instant claims. Furthermore, modified Rhodes discloses the TIM do not make contact with each other as they are separated by the circumferential surrounding of each housing and as such, would necessarily be spaced apart from each other rendering obvious the limitation in question.

Regarding Claim 2, modified Rhodes discloses the housing includes four side walls including first and second opposing side walls (64 Fig. 6 teaching the claimed “wherein the uncovered region includes a first region and a second region, wherein the thermal equalization element (8) is further arranged between the first region (91) and the second region (92) such that the first and second regions are on opposing sides of the thermal equalization element”). 
 
Regarding Claim 3, modified Rhodes discloses the two opposing side walls are parallel (Fig. 6 teaching the claimed “characterized in that the first region (91) and the second region (92) are configured in a mutually parallel arrangement”).  
 
Regarding Claim 4, modified Rhodes discloses the housing surrounds the TIM completely (Fig. 2, 6 teaching the claimed “characterized in that the uncovered region (9) entirely circumferentially encloses the thermal equalization element (8)”). 
 
Regarding Claim 5, modified Rhodes discloses the side walls define an edge of the housing (Fig. 2 teaching the claimed “characterized in that the uncovered region (9) is arranged directly adjacently to an edge (66) of the battery cell housing (6) which delimits the smallest lateral surface (64)”).  
 
Regarding Claim 6, modified Rhodes discloses the TIM includes a curved surface which interfaces with the base of the battery cells (Fig. 6 teaching the claimed “characterized in that the thermal equalization element (8) comprises a surface (10) which engages in contact with the battery cell housing (6) and which is configured as a curved surface”).  
 

 
Regarding Claim 8, modified Rhodes discloses the TIM may be disposed as a liquid and may be cured so as to form the desired TIM structure within the module ([0052]). As such, it would exhibit an amount of adhesion to both features with which it makes contact, reading on the claimed “characterized in that the thermal equalization element (8) is joined to the battery cell housing (6) by adhesive bonding”. 
 
Regarding Claim 9, modified Rhodes discloses the TIM is capable of deformation ([0050]). Additionally, as it is Applicant’s position that the thermal equalization element is fully enabled by the instant disclosure as it may be a TIM (see Applicant’s arguments dated April 28, 2020), it is the Office’s position that TIM necessarily exhibits the required features of the instant thermal equalization element, teaching the claimed “characterized in that the thermal equalization element (8) is configured for elastic and/or plastic deformation”. If it is Applicant’s position that the TIM disclosed by Rhode’s does not satisfy the requirements, such a position would run counter to the arguments presented rebutting the previously presented 112(a) rejection on record and would necessitate a new grounds of rejection under 112(a) as it would make clear that features not disclosed or taught would be required to satisfy the thermal equalization element.  
 
Regarding Claim 10, modified Rhodes discloses a TIM within the module perimeter. As it is Applicant’s position that the thermal equalization element is fully enabled by the instant disclosure as it may be a TIM (see Applicant’s arguments dated April 28, 2020), it is the Office’s position that TIM 

Regarding Claim 11-13, modified Rhodes discloses a TIM within the module perimeter. As it is Applicant’s position that the thermal equalization element is fully enabled by the instant disclosure as it may be a TIM (see Applicant’s arguments dated April 28, 2020), it is the Office’s position that TIM necessarily exhibits the required features of the instant thermal equalization element, teaching the claimed thermal conductivity requirements of Claims 11-13. If it is Applicant’s position that the TIM disclosed by Rhode’s does not satisfy the requirements, such a position would run counter to the arguments presented rebutting the previously presented 112(a) rejection on record and would necessitate a new grounds of rejection under 112(a) as it would make clear that features not disclosed or taught would be required to satisfy the thermal equalization element.  

Additionally, as a skilled artisan would appreciate increased thermal conductivity would result in increased thermal dissipation from the battery cells, as is desired by the inclusion of the TIM within the module, it would have been obvious to a skilled artisan to maximize thermal conductivity in the TIM material, thereby rendering obvious the claimed thermal conductivity thresholds of Claims 11-13. 



Regarding Claim 18, modified Rhodes discloses two separate plates disposed below the TIM (Rhodes 110 and 72 Fig. 7) such that the TIM are disposed on and extend from the first of the two (110 Fig. 7 teaching the claimed “further comprising a carrier film wherein each of the plurality of thermal equalization elements extends from the carrier film”). 

Regarding Claim 19, modified Rhodes discloses two separate plates disposed below the TIM such that the first (110 Fig. 7) can be considered the claimed “comprising the cooling plate” and the second (72 Fig. 7) can be considered the claimed “tensioning element” as the second would necessarily apply a force onto the first and be capable of compressing “the cooling plate against the plurality of thermal equalization elements” see MPEP 2114 regarding functional language consideration. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721